Case 2:17-cv-08272-ODW-RAO Document 84-3 Filed 08/19/19 Page 1 of 17 Page ID #:686



    1   Payam Shahian (SBN 228406)
        Email : pshahian@slpattorney.com
    2   Jacob Cutler (SBN 264988)
    3   e-mail: jcutler@slpattorney.com
        Strategic Legal Practices, APC
    4   1840 Century Park East, Suite 430
        Los Angeles, CA 90067
    5   Telephone: (310) 929-4900
    6
        Facsimile: (310) 943-3838

    7   Hallen D. Rosner (SBN 109740)
        Email: hal@rbblawgroup.com
    8   Rosner, Barry & Babbitt, LLP
        10085 Carroll Canyon Road, Suite 100
    9   San Diego, California 92131
   10   Telephone: (858) 348-1005
        Facsimile: (858) 348-1150
   11

   12   Attorneys for Plaintiffs MARIA DE LOURDES LUNA
        and KAREN CANO
   13

   14                      UNITED STATES DISTRICT COURT
   15
                         CENTRAL DISTRICT OF CALIFORNIA
   16
   17   MARIA DE LOURDES LUNA                  Case No.: 2:17-cv-08272-ODW-RAO
        and KAREN CANO,
   18                                          [Assigned to Hon. Otis D. Wright]
                   Plaintiff,
   19                                          DECLARATION OF PAYAM
                                               SHAHIAN IN SUPPORT OF
   20        vs.                               PLAINTIFF’S MOTION FOR
                                               ATTORNEY FEES, COSTS, AND
   21   FCA US, LLC; and DOES 1 through        EXPENSES
   22
        10, inclusive,
                                               Date: September 16, 2019
   23              Defendants.                 Time: 1:30 p.m.
   24
                                               Location: Courtroom 5D

   25

   26
   27

   28


           SHAHIAN DECLARATION IN SUPPORT OF PLAINTIFF’S MOTION FOR ATTORNEY
                              FEES, COSTS, AND EXPENSES
Case 2:17-cv-08272-ODW-RAO Document 84-3 Filed 08/19/19 Page 2 of 17 Page ID #:687



    1                      DECLARATION OF PAYAM SHAHIAN
    2         I, Payam Shahian, declare as follows:
    3         1.     I am an attorney admitted to the Bar of the State of California. I am
    4   the managing partner of Strategic Legal Practices, APC (“Strategic”), counsel of
    5   record for Plaintiffs Maria De Lourdes Luna and Karen Cano (“Plaintiff”) in the
    6   above-entitled action. My knowledge of the information and events described
    7   herein derives from a combination of my personal knowledge and a careful review
    8   of relevant court records and communications with other attorneys, and if called as
    9   a witness, I could and would competently testify thereto.
   10         2.     I submit this declaration in support of Plaintiff’s Motion for
   11   Attorney’s Fees, Costs, and Expenses.
   12   Experience of Attorneys Involved in this Matter
   13         3.     I received my law degree in 2003 from the University of California,
   14   Hastings School of Law. From 2004 to 2007, I worked at Bowman & Brooke
   15   LLP, a national defense firm, where I represented Ford Motor Company in
   16   consumer warranty cases. From 2007 to 2010, I worked at a large Plaintiff’s class
   17   action firm, where I handled complex consumer and employment cases. In 2010, I
   18   founded Strategic, with a primary focus in consumer warranty and fraud cases,
   19   including class actions.
   20         4.     I have extensive experience with claims brought under the Song-
   21   Beverly Consumer Warranty Act (“Song-Beverly”) and other consumer protection
   22   statutes, both as a plaintiff and defense attorney, and I have litigated hundreds of
   23   automotive defect cases involving California’s consumer protection statutes,
   24   including Song-Beverly. See, e.g., Ehrlich v. BMW of N. America, 801 F. Supp. 2d
   25   908 (C.D. Cal. 2010); Keegan v. Am. Honda Motor Co., Inc., 838 F. Supp. 2d 929
   26   (C.D. Cal. Jan. 6, 2012); Cholakyan v. Mercedes-Benz USA, LLC, 796 F. Supp. 2d
   27   1220 (C.D. Cal. 2011).
   28
                                                Page 1
           SHAHIAN DECLARATION IN SUPPORT OF PLAINTIFF’S MOTION FOR ATTORNEY
                               FEES, COSTS AND EXPENSES
Case 2:17-cv-08272-ODW-RAO Document 84-3 Filed 08/19/19 Page 3 of 17 Page ID #:688



    1         5.     I also have experience representing consumers in appellate matters.
    2   See Khani v. Ford Motor Company, 215 Cal.App.4th 916 (2013) (reversing trial
    3   court’s disqualification of Mr. Shahian and Strategic as chosen counsel for
    4   plaintiff in a Song-Beverly matter); Aberdeen v. Toyota Motor Sales, U.S.A., Inc.,
    5   2011 WL 939250 (9th Cir. 2011) (affirming in part and reversing in part district
    6   court’s denial of class certification where Plaintiff alleged Toyota failed to
    7   disclose the real-world fuel economy of the Prius); Price v. Automobile Club of
    8   Southern California, 2010 WL 2028529 (L.A. Super. Ct. 2010) (ruling that lower
    9   court erred in sustaining defendant’s demurrer without leave to amend because
   10   plaintiff was class member in another related uncertified case.).
   11         6.     I have successfully negotiated settlements totaling millions of dollars
   12   on behalf of consumers nationwide. See, e.g., Meyer v. Bebe Stores, Inc., Case No.
   13   14-00267, Dkt. No. 164 (N.D. Cal. Dec. 6, 2017) (as Co-Lead Class Counsel,
   14   achieved nationwide settlement on behalf of consumers who received text
   15   messages from Bebe Stores, Inc.); Gray v. BMW of North America, LLC, Case No.
   16   13-3417, Dkt. No. 86 (D.N.J. Aug. 24, 2017) (as Co-Lead Class Counsel,
   17   achieved nationwide settlement on behalf of consumers of certain BMW vehicles
   18   for alleged convertible top defect); Haghayeghi v. Guess?, Inc., Case No. 14-cv-
   19   00020, Dkt. No. 100 (S.D. Cal. Apr. 25, 2017) (as Co-Lead Class Counsel,
   20   achieved nationwide settlement on behalf of consumers who received text
   21   messages from Guess?, Inc.); Zakskorn v. American Honda Motor Co., Inc., Case
   22   No. 11-02610, Dkt. No. 86 (E.D. Cal. June 9, 2015) (as Co-Lead Class Counsel,
   23   achieved nationwide settlement on behalf of consumers of certain Honda Civic
   24   vehicles for alleged brake pad defect); Asghari v. Volkswagen Group of America,
   25   Case No. 13-02529, Dkt. No. 185 (C.D. Cal. May 29, 2015) (as Co-Lead Class
   26   Counsel, achieved nationwide settlement on behalf of consumers of certain Audi
   27   and Volkswagen vehicles for alleged oil consumption defect); Aarons v. BMW of
   28   North America, LLC, Case No. 11-7667, Dkt. No. 152 (C.D. Cal. April 29, 2014)
                                                Page 2
           SHAHIAN DECLARATION IN SUPPORT OF PLAINTIFF’S MOTION FOR ATTORNEY
                               FEES, COSTS AND EXPENSES
Case 2:17-cv-08272-ODW-RAO Document 84-3 Filed 08/19/19 Page 4 of 17 Page ID #:689



    1   (as class counsel, achieved nationwide settlement on behalf of consumer of certain
    2   MINI vehicles for alleged transmission defect); Keegan v. American Honda Motor
    3   Co, Inc., Case No. 10-09508, Dkt. No. 171 (C.D. Cal. Jan. 21, 2014) (as class-
    4   counsel, achieved a nationwide settlement on behalf of consumers of certain
    5   Honda Civics for alleged rear suspension defect); Kennedy-Lebar v. Volkswagen
    6   Group of America, Inc., Case No. 10-05126, Dkt. No. 100 (D.N.J. 2013) (as class
    7   counsel, achieved a nationwide settlement on behalf of consumers of certain Audi
    8   vehicles for alleged headlight defect); Sadowska v. Volkswagen Group of America,
    9   Inc., Case No. 11-00665, Dkt. No. 127 (C.D. Cal. 2013) (as class counsel,
   10   achieved a nationwide settlement on behalf of approximately 64,000 consumers of
   11   certain Audi vehicles for alleged transmission defect); In re Mini Windshield
   12   Actions (Ehrlich v. BMW), Case No. 10-01151, Dkt. No. 94 (C.D. Cal. 2012) (as
   13   class counsel, achieved a nationwide class action settlement on behalf of
   14   consumers of MINI Coopers for alleged windshield defects); Marsikian v.
   15   Mercedes-Benz USA, LLC, Case No. 08-04876, Dkt. No. 125 (C.D. Cal. 2010)
   16   (nationwide class action settlement involving over 100,000 vehicles with an
   17   alleged water leak defect); Haghayeghi v. Guess?, Inc., Case No. 14-00020, Dkt.
   18   No. 100 (S.D. Cal. Apr. 25, 2017) (nationwide class action settlement on behalf of
   19   persons who received text messages from Guess).
   20         7.    While I am not submitting any time I have spent in connection with
   21   supervising this matter, the following is a summary of cases in which my hourly
   22   rates have been approved. See Falco et al v. Nissan North America, Inc., Case No.
   23   2:13-cv-00686-DDP-Manx, Dkt. No 325 (C.D. Cal. June 1, 2018) (approving my
   24   requested hourly rate of $670); Meyer v. Bebe Stores, Inc., Case No. 14-00267,
   25   Dkt. No. 165 (N.D. Cal. December 6, 2017) (approving my requested hourly rate
   26   of $650); Gray v. BMW of North America, LLC, Case No. 13-3417, Dkt. Nos. 85-
   27   87 (D.N.J. Aug. 24, 2017) (approving my requested hourly rate of $650);
   28   Haghayeghi v. Guess?, Inc., Case No. 14-cv-00020, Dkt. No. 100 (S.D. Cal. Apr.
                                              Page 3
           SHAHIAN DECLARATION IN SUPPORT OF PLAINTIFF’S MOTION FOR ATTORNEY
                               FEES, COSTS AND EXPENSES
Case 2:17-cv-08272-ODW-RAO Document 84-3 Filed 08/19/19 Page 5 of 17 Page ID #:690



    1   25, 2017) (in 2017, approving my hourly rate of $650 in a Telephone Consumer
    2   Protection Act class action); Zakskorn v. American Honda Motor Co., Inc., 2015
    3   WL 3622990 (E.D. Cal June 9, 2015) (approving my requested hourly rate of
    4   $595); Asghari, et al. v. Volkswagen Group of America, Inc., et al., Case No. 13-
    5   CV-02529, Dkt. No. 185 (C.D. Cal. May 29, 2015) (same); Aarons et al. v. BMW
    6   of North America, LLC, Case No. 11-cv-07667, Dkt. No. 152 (C.D. Cal. April 29,
    7   2014) (in 2014, approving my hourly rate of $590 in consumer warranty matter
    8   involving BMW breach of warranty and its failure to disclose material defects to
    9   consumers); Keegan et al. v. American Honda Motor Co., Inc., Case No. 10-cv-
   10   09508-MMM-AJW, Dkt. No. 171 (C.D. Cal. Jan. 1, 2014) (approving my hourly
   11   rate of $570 as the managing partner of Strategic); Kennedy-Lebar et al. v.
   12   Volkswagen Group of America, Inc., Case No. 10-05126-KM-MF, Dkt. No. 100
   13   (D.N.J. 2013) (same); Sadowska et al. v. Volkswagen Group of America, Inc.,
   14   Case No. 11-00665-BROAGR, Dkt. No. 127 (C.D. Cal. 2013) (same); In Re Mini
   15   Windshield Actions, Case No. 2:10-cv-01151-ABC (PJWx) (C.D. Cal. October 1,
   16   2012) (approving my hourly rate of $550 as the managing partner of SLP); Gong-
   17   Chun v. Aetna, Inc., Case No. 09-CV-01995-AWI-SKO (E.D. Cal. July 11, 2011)
   18   (approving my hourly rate as an associate at a prior law firm in the amount of
   19   $520); Marsikian v. Mercedes-Benz USA, LLC, Case No. 08-CV-04876-AHM-
   20   FMO (C.D. Cal. May 17, 2010) (approving my hourly rate of $445 in 2010).
   21         8.     Attached hereto as Exhibit 1 is a true and correct copy of the
   22   February 27, 2014 Court Order adopting its tentative and granting plaintiff over
   23   98% of the requested lodestar of time actually incurred (as well as a 1.5 multiplier
   24   enhancement on that lodestar) on plaintiff’s motion for fees and costs in the lemon
   25   law matter of Khani v. Ford Motor Company (L.A. Super. Ct. February 27, 2014).
   26         9.     Attached hereto as Exhibit 2 is a true and correct copy of a May 9,
   27   2017 Stipulation and signed Order regarding judgment of jury verdict with a 2
   28   times civil penalty and attorney fees, costs, and expenses in the matter of Vanwaus
                                               Page 4
           SHAHIAN DECLARATION IN SUPPORT OF PLAINTIFF’S MOTION FOR ATTORNEY
                               FEES, COSTS AND EXPENSES
Case 2:17-cv-08272-ODW-RAO Document 84-3 Filed 08/19/19 Page 6 of 17 Page ID #:691



    1   v. FCA US, LLC (Los Angeles Super. Ct., Case No. BC591282). Plaintiff filed a
    2   motion seeking attorney fees, costs and expenses of approximately $203,000.00.
    3   Instead of continuing to litigate, the parties came to an agreement where FCA
    4   agreed to pay $200,000.00 in attorney fees, costs, and expenses or roughly 99% of
    5   what plaintiff originally sought in his motion.
    6         10.    Attached hereto as Exhibit 3 is a true and correct copy of a
    7   September 27, 2017 Minute Order concerning the Court’s Fee Order in the matter
    8   of Fuller v. FCA US, LLC (Los Angeles Super. Ct., Case No. BC556964). As
    9   reflected in the fee order, the Court awarded plaintiff 100% of the requested
   10   lodestar of time actually incurred (as well as a 1.5 multiplier enhancement on that
   11   lodestar).
   12         11.    Attached hereto as Exhibit 4 is a true and correct copy of the Notice
   13   of Ruling and February 27, 2017 Tentative ruling in the matter of Kazaryan v.
   14   Mercedes-Benz USA, LLC (Los Angeles Super. Ct., Case No. BC574416) granting
   15   100% of the requested lodestar for Strategic Legal Practices, APC in plaintiff’s
   16   motion for attorneys’ fees, costs, and expenses.
   17         12.    Attached hereto as Exhibit 5 is a true and correct copy of the Notice
   18   of Ruling in the matter of Geredes v. Chrysler Group LLC (Los Angeles Super.
   19   Ct., Case No. BC523641) granting 100% of the requested lodestar for Strategic
   20   Legal Practices, APC in plaintiff’s motion for attorneys’ fees, costs, and expenses.
   21         13.    Attached as Exhibit 6 is a true and correct copy of the Notice of
   22   Ruling in Ahmed Al-Jiboury v. FCA (Los Angeles Superior Court Case No
   23   BC648057) in which the Court awarded Plaintiff 100% of the requested lodestar.
   24         14.    Attached as Exhibit 7 is a true and correct copy of the Notice of
   25   Order in Hall v. FCA (San Diego Superior Court Case No 37-2016-00006383) in
   26   which the Court awarded Plaintiff 100% of the requested lodestar.
   27         15.    Attached hereto as Exhibit 8 is a true and correct copy of the Second
   28   Amended Judgment on Jury Verdict after Entry of Additur in the matter of
                                                Page 5
           SHAHIAN DECLARATION IN SUPPORT OF PLAINTIFF’S MOTION FOR ATTORNEY
                               FEES, COSTS AND EXPENSES
Case 2:17-cv-08272-ODW-RAO Document 84-3 Filed 08/19/19 Page 7 of 17 Page ID #:692



    1   Kadkhoda v. MBUSA (Los Angeles Superior Court Case No BC563069) in which
    2   the Court awarded $278,057.00 in fees, costs and expenses.
    3         16.    Attached hereto as Exhibit 9 is a true and correct copy of the Notice
    4   of Ruling on Plaintiff’s motion for attorney’s fees, costs and expenses in the
    5   matter of Raul Galindo v. General Motors (LASC Case No BC693061) in which
    6   the Court approved all of Plaintiff’s requested rates (from $350/hr to $595/hr) and
    7   granted 100% of the requested lodestar.
    8         17.    Attached as Exhibit 10 is a true and correct copy of the Order on
    9   attorney’s fees and prejudgment interest in the lemon law matter of Abraham
   10   Forouzan v. BMW (United States District Court for the Central District of
   11   California Case No. 2:17-cv-03875-DMG-GJS) in which the Court approved
   12   Plaintiff’s rates ranging from $350/hr-$595/hr
   13         18.    Attached as Exhibit 11 is a true and correct copy of the Order on
   14   attorney’s fees, costs and expenses in the lemon law matter of Joshua Holeman v.
   15   FCA (United States District Court for the Central District of California Case No.
   16   2:17-cv-08273-SVW-SK) in which the Court approved Plaintiff’s rates and
   17   granted 100% of Plaintiff’s requested lodestar.
   18         19.    Attached as Exhibit 12 is a true and correct copy of the Order on
   19   attorney’s fees, costs and expenses in the lemon law matter of Catherine Shepard
   20   v. BMW (Los Angeles Superior Court Case No. BC622506) in which the Court
   21   approved Plaintiff’s rates and granted 100% of Plaintiff’s requested lodestar.
   22   Experience of Other Attorneys at Strategic Legal Practices, APC
   23         20.    As one of the firm’s most senior attorney, I supervise other attorneys
   24   at the firm and do not get materially involved in the day-to-day handling of
   25   individual Lemon Law cases unless they involve complex legal issues, reach
   26   significant stages of litigation, or require my assistance per the request of attorney
   27   handling the matter. In addition, as the founder of this firm, I am familiar with the
   28   experience and background of each attorney who has worked on this case at
                                                Page 6
           SHAHIAN DECLARATION IN SUPPORT OF PLAINTIFF’S MOTION FOR ATTORNEY
                               FEES, COSTS AND EXPENSES
Case 2:17-cv-08272-ODW-RAO Document 84-3 Filed 08/19/19 Page 8 of 17 Page ID #:693



    1   Strategic Legal Practices. Moreover, based on my own experience and review of
    2   relevant court orders in the Los Angeles area, I believe the following rates for
    3   each attorney who billed to this matter is reasonable.
    4         21.    Gregory Yu received his law degree in 2003 from the University of
    5   Southern California, Gould School of Law. From 2004 to 2006, Mr. Yu worked at
    6   a prominent Southern California insurance and employment defense firm
    7   representing national insurance companies. From 2006 to 2010, he worked at a
    8   plaintiff-side class action firm specializing in wage-and-hour and consumer law,
    9   where he helped to recover millions of dollars on behalf of employees nationwide.
   10   Mr. Yu has been of-counsel to Strategic since 2011 and has been involved in
   11   litigating individual and class action consumer matters.
   12         22.    Although Gregory Yu’s hourly rate of $575 has been approved as
   13   most recently as in 2017 in another matter, we only seek here an hourly rate of
   14   $525, which is reasonable and consistent with what has been approved by the
   15   courts. See Shepard v. BMW (Los Angeles Superior Court Case No. BC622506)
   16   (approving Mr. Yu’s 2019 rate of $525/hr); Orozco v. FCA (Los Angeles Superior
   17   Court Case No BC714264) (approving Mr. Yu’s 2019 rate of $525/hr); Abraham
   18   Forouzan v. BMW of North America, LLC et al [United States District Court
   19   Central District Case No CV 17-3875-DMG (GJSx)] (court approved Mr. Yu’s
   20   2018 rate of $495/hr); Falco et al v. Nissan North America, Inc., Case No. 2:13-
   21   cv-00686-DDP-Manx, Dkt. No 325 (C.D. Cal. June 1, 2018) (approving Mr. Yu’s
   22   requested hourly rate of $595) Haghayeghi v. Guess, Inc., Case No. 14-00020,
   23   Dkt. No. 100 (S.D. Cal. Apr. 25, 2017) (approving Mr. Yu’s requested hourly rate
   24   of $575); Fuller v. FCA US, LLC (Los Angeles Super. Ct., Case No. BC556964)
   25   (approving Mr. Yu’s requested hourly rate of $495); Zakskorn v. American Honda
   26   Motor Co., Inc., 2015 WL 3622990 (E.D. Cal June 9, 2015) (approving Mr. Yu’s
   27   requested hourly rate of $550); Asghari, et al. v. Volkswagen Group of America,
   28   Inc., et al., Case No. 13-CV-02529, Dkt. No. 185 (C.D. Cal. May 29, 2015)
                                                Page 7
           SHAHIAN DECLARATION IN SUPPORT OF PLAINTIFF’S MOTION FOR ATTORNEY
                               FEES, COSTS AND EXPENSES
Case 2:17-cv-08272-ODW-RAO Document 84-3 Filed 08/19/19 Page 9 of 17 Page ID #:694



    1   (same); Aarons et al. v. BMW of North America, LLC, Case No. 11-cv-07667, Dkt.
    2   No. 152 (C.D. Cal. April 29, 2014) (approving Mr. Yu’s hourly rate of $545);
    3   Violi v. Hyundai Motor America (L.A. Super. Ct., Civil Case No. BC574483)
    4   (Feb. 6, 2017) (approving Attorney Yu’s rate of $495)1; Reyes v. Ford Motor
    5   Company (L.A. Super. Ct., Civil Case No. BC521175 (Oct. 3, 2014)) (in a lemon
    6   law matter, approving Mr. Yu’s then-hourly rate of $445, as requested back in
    7   calendar year 2014)2; Khani v. Ford Motor Company (L.A. Super. Ct., Civil Case
    8   No. BC466626, Feb. 27, 2014) (in a lemon law matter, approving Mr. Yu’s then-
    9   hourly rate of $445 as requested back in calendar year 2014)3.
   10         23.      Jacob Cutler received his law degree in 2009 from the University of
   11   Miami School of Law. He was admitted to the California State Bar in December
   12   of 2009. Prior to joining Strategic, he specialized in complex litigation and gained
   13   invaluable experience advocating on behalf of both plaintiffs and defendants in
   14   various civil disputes. As an associate of Strategic, Mr. Cutler focuses his practice
   15   in areas of consumer protection and automotive defect litigation.
   16         24.      Jacob Cutler’s 2019 hourly rate of $435 in this case is reasonable and
   17   consistent with what has been approved by the courts. See Shepard v. BMW (Los
   18   Angeles Superior Court Case No. BC622506) (approving Mr Cutler’s 2017 hourly
   19   rate of $395/hr and 2019 hourly rate of $435); Orozco v. FCA (Los Angeles
   20   Superior Court Case No BC714264) (approving Mr. Cutler’s 2018 rate of $410/hr
   21   and 2019 rate of $435/hr); Holeman v. FCA (United States District Court Central
   22   District Case No 2:17-cv-08273 (Court approved Mr. Cutler’s 2018 rate of
   23   $410/hr); Hall v. FCA (San Diego Superior Court Case No. 37-2016-00006383)
   24   (approving Mr. Cutler’s 2016 hourly rate of $385, 2017 hourly rate of $395, and
   25   2018 hourly rate of $410); Howard v. FCA (Los Angeles Superior Court Case No
   26   BC 612130) (approving Mr. Cutler’s 2018 rate of $410/hr); Ahmed Al-Jiboury v.
   27         1
                Ex. 7, at pg. 4.
              2
   28           See, Ex. 2, 5:4-6 & fn. 1.
              3
                See, Ex. 1, at 12:11-20.
                                                 Page 8
           SHAHIAN DECLARATION IN SUPPORT OF PLAINTIFF’S MOTION FOR ATTORNEY
                               FEES, COSTS AND EXPENSES
Case 2:17-cv-08272-ODW-RAO Document 84-3 Filed 08/19/19 Page 10 of 17 Page ID
                                  #:695


  1   FCA (Los Angeles Superior Court Case No BC648057) (approving Mr. Cutler’s
  2   2018 rate of $410/hr);.Fuller v. FCA US, LLC (Los Angeles Super. Ct., Case No.
  3   BC556964) (approving Mr. Cutler’s requested 2016 rate of $385/hr and Mr.
  4   Beck’s requested hourly rate of $400 for 2017 who like Mr. Cutler is a 2009 Law
  5   school graduate); Villasenor v. FCA US, LLC (Los Angeles Super. Ct., Case No.
  6   BC590404) (approving Mr. Cutler’s 2017 rate of $395 an hour).
  7         25.    Gregory Sogoyan graduated from Southwestern Law School in 2015
  8   and was admitted to the CA Bar in December 2017. At Strategic Legal Practices,
  9   Mr. Sogoyan works on lemon law litigation.
 10         26.    Mr. Sogoyan’s requested rate of $350/hr is reasonable and consistent
 11   with the rates (as approved by California Courts) of other attorneys with similar
 12   years of experience at the Strategic Legal Practices. See Shepard v. BMW (Los
 13   Angeles Superior Court Case No. BC622506) (approving Mr. Sogoyan’s rate of
 14   $350/hr); Gutierrez v. FCA US, LLC (Los Angeles Super. Ct., Case No.
 15   BC565468) (approving Attorney Lee’s rate of $350. Ms. Lee is a 2013 law school
 16   graduate); Moreno v. BMW of North America, LLC (L.A. Super. Ct., Civil Case
 17   No. BC556383) (approving Attorney Mellon’s (a 2014 Bar admittee) rate of
 18   $325); Atanuspour v. BMW of North America, LLC (L.A. Super. Ct., Civil Case
 19   No. BC513063 (Nov. 7, 2014)) (finding a “blended rate” of $350/hour as
 20   reasonable for attorney’s with less than five years of experience.)
 21         27.    Christine Haw received her law degree from the University of
 22   Southern California in 2012. She was admitted to the California State Bar in May
 23   of 2013. Prior to joining Strategic Legal Practices, APC, Ms. Haw gained civil
 24   litigation experience by representing employees in wrongful termination cases.
 25   Since joining SLP, she has represented consumers in breach of warranty cases and
 26   has litigated cases through trial.
 27         28.    Ms. Haw’s 2018 hourly rate of $375 and 2019 rate of $410/hr is
 28   reasonable and in line with other attorneys at Strategic Legal Practices who have
                                              Page 9
         SHAHIAN DECLARATION IN SUPPORT OF PLAINTIFF’S MOTION FOR ATTORNEY
                             FEES, COSTS AND EXPENSES
Case 2:17-cv-08272-ODW-RAO Document 84-3 Filed 08/19/19 Page 11 of 17 Page ID
                                  #:696


  1   had their rates approved by other courts in California. See Sandhu v. Volvo et al
  2   (Santa Clara Superior Court Case No. 16CV298183) (approving Ms. Haw’s 2016
  3   hourly rate of $350, 2017 hourly rate of $365 and 2018 hourly rate of $375);
  4   [Moreno v. BMW of North America, LLC (L.A. Super. Ct., Civil Case No.
  5   BC556383) (approving Attorney Vongchanglor’s rate of $345. Ms. Vonglongchor
  6   was admitted to the CA Bar in 2011)]; Gutierrez v. FCA US, LLC (Los Angeles
  7   Super. Ct., Case No. BC565468) (approving Attorney Lee’s rate of $350. Ms. Lee
  8   is a 2013 law school graduate. Also approving Ms. Cronk’s requested rate of
  9   $385/hr. Ms. Cronk is a 2010 law school graduate; Fuller v. FCA US, LLC (Los
 10   Angeles Super. Ct., Case No. BC556964) (approving Mr. Beck’s requested hourly
 11   rate of $400 for 2017. Ms Haw like Mr. Beck has lemon law trial experience.
 12         29.    Marcy Sanchez graduated from Occidental College in 2003. She was
 13   admitted to the CA State Bar in November of 2006. At Strategic Legal Practices,
 14   Ms. Sanchez works on lemon law litigation.
 15         30.    Ms. Sanchez’s requested hourly rate of $475 is reasonable and
 16   consistent with the rates (as approved by California Courts) of other attorneys with
 17   similar years of experience at the Strategic Legal Practices. See, Raul Ramos v.
 18   FCA (Los Angeles Superior Court Case No. BC662094) (approving Ms.
 19   Sanchez’s rate of $475/hr); Bruno v. FCA (Los Angeles Superior Court Case No.
 20   BC662094) (approving Ms. Knafo’s rate of $445/hr. Ms. Knafo was also admitted
 21   to the CA State Bar in 2006; Ahmed Al-Jiboury v. FCA (Los Angeles Superior
 22   Court Case No BC648057) (approving Mr. Tarter’s rate of$435/hr. Mr. Tarter was
 23   admitted to the CA State Bar in 2008.) Ex 12 Fuller v. FCA US, LLC (Los
 24   Angeles Super. Ct., Case No. BC556964) (approving Mr. Beck’s requested hourly
 25   rate of $400 for 2017. Mr Beck was admitted to the CA State Bar in 2010, also
 26   approving Mr. Cutler’s requested 2016 rate of $385/hr. Mr. Cutler was admitted to
 27   the CA State Bar in 2009).
 28
                                             Page 10
         SHAHIAN DECLARATION IN SUPPORT OF PLAINTIFF’S MOTION FOR ATTORNEY
                             FEES, COSTS AND EXPENSES
Case 2:17-cv-08272-ODW-RAO Document 84-3 Filed 08/19/19 Page 12 of 17 Page ID
                                  #:697


  1         31.    Caitlin Scott, graduated from Trinity Law School. She was admitted
  2   to the California State Bar in August of 2016. Since joining SLP, he has
  3   represented consumers in breach of warranty cases including taking cases to trial.
  4         32.    Caitlin Scott’s 2018 requested rate of $335/hr and 2019 rate of
  5   $365/hr in this case is reasonable and consistent with what has been approved by
  6   the courts. See Sandhu v. Volvo et al (Santa Clara Superior Court Case No.
  7   16CV298183) (approving Ms. Haw’s 2016 rate of $350/hr. At that time Ms. Haw
  8   had similar experience to Ms. Scott); Gutierrez v. FCA US, LLC (Los Angeles
  9   Super. Ct., Case No. BC565468) (approving Attorney Lee’s rate of $350. Ms. Lee
 10   is a 2013 law school graduate); Moreno v. BMW of North America, LLC (L.A.
 11   Super. Ct., Civil Case No. BC556383) (approving Attorney Mellon’s (a 2014 Bar
 12   admittee) rate of $325); Atanuspour v. BMW of North America, LLC (L.A. Super.
 13   Ct., Civil Case No. BC513063 (Nov. 7, 2014)) (finding a “blended rate” of
 14   $350/hour as reasonable for attorney’s with less than five years of experience.
 15         33.    Nancy Zhang is a former associate of Strategic. She received her law
 16   degree from The University of West Los Angeles in 2013 and was admitted to the
 17   California Bar in December of 2013. As an associate of Strategic, Ms Zhang
 18   focused her practice on the representation of consumers in consumer warranty
 19   actions.
 20         34.    The requested hourly rate of $365 for Ms. Nancy Zhang is reasonable
 21   and within the range of approved rates for other attorneys at Strategic Legal
 22   Practices who have had their rates approved by other courts in the Los Angeles
 23   County area. See, Hall v. FCA (San Diego Superior Court Case No. 37-2016-
 24   00006383) (approving Ms. Farazian’s rate of $375/hr- she has similar experience
 25   to that of Ms. Zhang); Gutierrez v. FCA US, LLC (Los Angeles Super. Ct., Case
 26   No. BC565468) (approving Attorney Lee’s rate of $350. Ms. Lee is also a 2013
 27   law school graduate); Ex. 12, at 3:8-10 & fn. 1 [Moreno v. BMW of North
 28   America, LLC (L.A. Super. Ct., Civil Case No. BC556383) (approving Attorney
                                             Page 11
         SHAHIAN DECLARATION IN SUPPORT OF PLAINTIFF’S MOTION FOR ATTORNEY
                             FEES, COSTS AND EXPENSES
Case 2:17-cv-08272-ODW-RAO Document 84-3 Filed 08/19/19 Page 13 of 17 Page ID
                                  #:698


  1   Vongchanglor’s (admitted to CA Bar in 2011) rate of $345)]; 11, at pg. 4:5-5:2
  2   [Derakshanian v. BMW of North America, LLC (L.A. Super. Ct., Civil Case No.
  3   BC548652 (May 20, 2016)) (approving Attorney Vongchanglor’s rate of $345);
  4   Ex. 9-10 [Atanuspour v. BMW of North America, LLC (L.A. Super. Ct., Civil Case
  5   No. BC513063 (Nov. 7, 2014)) (finding a “blended rate” of $350/hour as
  6   reasonable for attorney’s with less than five years of experience (see, Ex. 10 at
  7   2:12-16))].
  8         35.     Yoel Hanohov, a former associate of SLP, went to UCLA Law
  9   School and was admitted to the California State Bar in 2017. At SLP, he focused
 10   on lemon law litigation.
 11         36.     Mr. Hanohov’s 2018 requested rate of $350/hr in this case is
 12   reasonable and consistent with what has been approved by the courts. See
 13   Holeman v. FCA (United States District Court Central District Case No. 2:17-cv-
 14   08273) (approving Mr. Tai’s 2018 rate of $350/hr. Mr. Hanohov has similar
 15   experience to Mr. Tai); Gutierrez v. FCA US, LLC (Los Angeles Super. Ct., Case
 16   No. BC565468) (approving Attorney Lee’s rate of $350. Ms. Lee is a 2013 law
 17   school graduate); Moreno v. BMW of North America, LLC (L.A. Super. Ct., Civil
 18   Case No. BC556383) (approving Attorney Mellon’s (a 2014 Bar admittee) rate of
 19   $325); Atanuspour v. BMW of North America, LLC (L.A. Super. Ct., Civil Case
 20   No. BC513063 (Nov. 7, 2014)) (finding a “blended rate” of $350/hour as
 21   reasonable for attorney’s with less than five years of experience.
 22         37.     Diana Rivero graduated from Loyola School of Law and was
 23   admitted to the California Bar in December of 2014. Prior to joining SLP, Diana
 24   was an associate at a boutique labor and employment firm where she represented
 25   Federal employees before the EEOC and Merit Systems Protection Board.
 26   Thereafter, she represented tenants in unlawful detainer actions as a staff attorney
 27   for a housing rights non-profit. Currently, Diana’s practice centers on consumer
 28
                                             Page 12
         SHAHIAN DECLARATION IN SUPPORT OF PLAINTIFF’S MOTION FOR ATTORNEY
                             FEES, COSTS AND EXPENSES
Case 2:17-cv-08272-ODW-RAO Document 84-3 Filed 08/19/19 Page 14 of 17 Page ID
                                  #:699


  1   protection and breach of warranty claims. At SLP, she focuses on lemon law
  2   litigation.
  3          38.    Ms. Rivero’s 2018 hourly rate of $375 is reasonable and in line with
  4   other attorneys at Strategic Legal Practices who have had their rates approved by
  5   other courts in California. See Sandhu v. Volvo et al (Santa Clara Superior Court
  6   Case No. 16CV298183) (approving Ms. Haw’s 2016 hourly rate of $350, 2017
  7   hourly rate of $365 and 2018 hourly rate of $375. Ms. Haw has similar experience
  8   to Ms. Rivero); [Moreno v. BMW of North America, LLC (L.A. Super. Ct., Civil
  9   Case No. BC556383) (approving Attorney Vongchanglor’s rate of $345. Ms.
 10   Vonglongchor has similar experience to Ms. Rivero)]; Gutierrez v. FCA US, LLC
 11   (Los Angeles Super. Ct., Case No. BC565468) (approving Attorney Lee’s rate of
 12   $350. Ms. Lee is a 2013 law school graduate); [Atanuspour v. BMW of North
 13   America, LLC (L.A. Super. Ct., Civil Case No. BC513063 (Nov. 7, 2014))
 14   (finding that back in 2014 a “blended rate” of $350/hour as reasonable for
 15   attorney’s with less than five years of experience (see, Ex. 14 at 2:12-16))].
 16          39.    Anthony Ross, a former associate, graduated from New York law
 17   school in 1996. He was admitted to the California State Bar in 2010. He has ample
 18   experience in civil litigation. While at SLP he focused on lemon law.
 19          40.    Mr. Ross requested hourly rate of $435/hr is reasonable and in line
 20   with other attorneys at Strategic Legal Practices who have had their rates approved
 21   by other courts in California. See Ahmed Al-Jiboury v. FCA (Los Angeles
 22   Superior Court Case No BC648057) (approving Mr. Tarter’s rate of $435/hr. Mr.
 23   Tarter has similar experience to Mr. Ross) Howard v. FCA (Los Angeles Superior
 24   Court Case No BC 612130) (approving Mr. Cutler’s 2018 rate of $410/hr, Mr.
 25   Becks’ 2016 hourly rate of $385 and 2017 hourly rate of $400/hour. Mr. Ross has
 26   similar experience to that of Mr. Beck and Mr. Cutler); also See Kazaryan v.
 27   Mercedes-Benz USA, LLC (Los Angeles Super. Ct., Case No. BC574416)
 28
                                              Page 13
         SHAHIAN DECLARATION IN SUPPORT OF PLAINTIFF’S MOTION FOR ATTORNEY
                             FEES, COSTS AND EXPENSES
Case 2:17-cv-08272-ODW-RAO Document 84-3 Filed 08/19/19 Page 15 of 17 Page ID
                                  #:700


  1   (approving Mr. Devlin’s 2017 rate of $400/hr. Mr. Ross has similar experience to
  2   Mr. Devlin.)
  3         41.      Karen Wallace graduated from Southwestern Law School in 2010
  4   and was admitted to the California State Bar in 2010. Prior to joining Strategic
  5   Legal Practices, Karen gained expertise in complex civil litigation at a prominent
  6   plaintiffs’ law firm in Los Angeles. At that firm she handled automotive defect
  7   cases in state and federal courts. Karen represents consumers with breach of
  8   warranty claims as an associate at Strategic Legal Practices.
  9         42.      Ms. Wallace requested hourly rate of $425/hr is reasonable and in
 10   line with other attorneys at Strategic Legal Practices who have had their rates
 11   approved by other courts in California. See Ahmed Al-Jiboury v. FCA (Los
 12   Angeles Superior Court Case No BC648057) (approving Mr. Tarter’s rate of
 13   $435/hr. Mr. Tarter has similar experience to Ms. Wallace) Howard v. FCA (Los
 14   Angeles Superior Court Case No BC 612130) (approving Mr. Cutler’s 2018 rate
 15   of $410/hr, Mr. Becks’ 2016 hourly rate of $385 and 2017 hourly rate of
 16   $400/hour. Ms. Wallace has similar experience to that of Mr. Beck and Mr.
 17   Cutler); also See Kazaryan v. Mercedes-Benz USA, LLC (Los Angeles Super. Ct.,
 18   Case No. BC574416) (approving Mr. Devlin’s 2017 rate of $400/hr. Ms. Wallace
 19   has similar experience to Mr. Devlin.)
 20   Schedule of Fees and Costs
 21         43.      It is the custom and practice of attorneys at Strategic to
 22   contemporaneously track their time during litigation and subsequently enter it into
 23   the firm’s billing software during the normal course of business. Attached hereto
 24   as Exhibit 13 is a true and correct copy of my firm’s computerized billing records
 25   which I have reviewed and audited. In an exercise of billing judgment, I have
 26   removed or reduced any entry that I believed may be unnecessary, duplicative,
 27

 28
                                               Page 14
         SHAHIAN DECLARATION IN SUPPORT OF PLAINTIFF’S MOTION FOR ATTORNEY
                             FEES, COSTS AND EXPENSES
Case 2:17-cv-08272-ODW-RAO Document 84-3 Filed 08/19/19 Page 16 of 17 Page ID
                                  #:701


  1   excessive or otherwise. I have also removed several attorneys not materially
  2   involved in this case.4
  3            44.      Plaintiff’s counsel also expects to incur over $3,500.00 in attorney’s
  4   fees in connection with reviewing Defendant’s Opposition to Plaintiff’s Motion
  5   for Attorney’s Fees, Costs, and Expenses and preparing the Reply brief, and
  6   preparation for and attendance at the hearing on such motion. Nevertheless,
  7   Plaintiff’s counsel is seeking only $3,500.00 in connection with these anticipated
  8   future tasks.
  9            45.      Accordingly, the total amount of SLP’s attorney’s fees being
 10   requested in this matter on Plaintiff’s behalf is as follows:
 11            Base (unadjusted) lodestar for Strategic Legal $71,084.00
 12
               Practices, APC:
               Base (unadjusted) lodestar for Rosner, Barry and $11,550.00
 13            Babbitt LLP
 14            Multiplier enhancement (1.35 x base lodestar) :  $28,921.90

 15            Additional anticipated fees for Reply and attendance $3,500.00
               at hearing:
 16            Costs & Expenses for Strategic Legal Practices:      $4,916.29
 17            Costs & Expenses for Rosner, Barry and Babbitt LLP $621.99
 18            TOTAL:                                                                        $120,594.18
 19

 20            46.      As set forth above, Plaintiff’s counsels seek reimbursement for cost
 21   and expenses in the amount of $5,538.28 as documented.
 22   Contingent Fee
 23            47.      Our firm took Plaintiff’s case on a contingent basis. Accordingly, our
 24   costs and fees were completely contingent upon a successful resolution of
 25   Plaintiff’s case. Because this case was undertaken on a contingent fee basis, had
 26
 27
               4
 28              Strategic is also not seeking any fees for time spent by the firm’s legal support staff who assisted the
      attorneys in this case.
                                                              Page 15
          SHAHIAN DECLARATION IN SUPPORT OF PLAINTIFF’S MOTION FOR ATTORNEY
                              FEES, COSTS AND EXPENSES
Case 2:17-cv-08272-ODW-RAO Document 84-3 Filed 08/19/19 Page 17 of 17 Page ID
                                  #:702


  1   we lost, our firm would have lost all expenses incurred and fees generated in this
  2   case.
  3           I declare under penalty of perjury under the laws of the United States of
  4   America that the foregoing is true and correct
  5

  6   DATED: August 19, 2019
  7

  8   ___________________________________
           __
            ____
               _____
                   _____
                       ______
  9                 PAYAM SHAHIAN
 10

 11

 12

 13

 14

 15

 16
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
                                             Page 16
         SHAHIAN DECLARATION IN SUPPORT OF PLAINTIFF’S MOTION FOR ATTORNEY
                             FEES, COSTS AND EXPENSES
